DETAILED ACTION
Claims 1-4 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental process (abstract ideas) of modeling a system using a fault tree and processing the abstract fault tree, i.e. generating and processing abstract data.  
Claim 1 recites computer-implemented method for resolving closed loops in automatic fault tree analysis of a multi-component system, i.e. a process, which is a statutory category of invention.  The claim recites the following: 
modeling the multi-component system using a fault tree, the fault tree comprising elements associated with components of the multi-component system and interconnections between the elements associated with functional dependencies between the components, 
back-tracing failure propagation paths from an output element of the fault tree via the interconnections towards one or more input elements of the fault tree; 
checking, for all failure propagation paths, if the respective failure propagation path contains a closed loop by identifying a downstream element of the respective failure propagation path having a dependency of its output value on an output value of an upstream element of the failure propagation path; 
setting the input value corresponding to a loop interconnection of each such downstream element to Boolean TRUE; 
replacing any Boolean AND-gate having, independently of the specific values of the input elements, Boolean TRUE as output value with a Boolean OR-gate between the respective downstream element and the respective upstream element; 
cutting off any Boolean TRUE input to any Boolean AND-gate remaining between the respective downstream element and the respective upstream element and setting the input value of each respective downstream element corresponding to the loop interconnection to Boolean FALSE that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental process), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a multi-component system, see MPEP 2106.05(h), does not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a multi-component system, see MPEP 2106.05(h), is not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. It is also noted that multi-component systems are considered well-understood, routine, conventional, see for example Benson et al. U.S. Patent Publication No. 20040011325, Tuken et al. U.S. Patent Publication No. 20040134268, Xu U.S. Patent Publication No. 20100193045 that teach multi-component systems including control loop circuits or Seaton or Ramesh (cited below).  Thus the claim is not patent eligible.
Claim 2 merely indicates that the abstract fault tree is expressed in terms of abstract Boolean algebra in an iterative manner.  Thus the claim is not patent eligible.
Claim 3 generally links the use of the judicial exception to a particular technological environment or field of use, i.e. a closed-loop control circuitry of the multi-component system, see MPEP 2106.05(h) that is well-understood, routine, conventional, see Seaton U.S. Patent No. 9966837 [col. 25 lines 9-36] and Ramesh et al. U.S. Patent Publication No. 20200373870 [0017].  Thus the claim is not patent eligible.
Claim 4 recites a device, i.e. a machine, which is a statutory category of invention.  However, the recited device merely performs the abstract idea recited in claim 1 is rejected under the same rationale as claim 1.  Note that merely performing the abstract idea with a generic processor is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the judicial exception, see MPEP 2106.04(a)(2) III C.  Thus the claim is not patent eligible.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo et al. U.S. Patent Publication No. 20150088476 teaches a method for safety analysis that identifies dependency loops.
Papadopoulos et al. U.S. Patent Publication No. 20160327607 teaches replacing gates in a fault tree with alternative logic.
Hofig et al. U.S. Patent Publication No. 20170132054 teaches a system for generating a fault tree.
Kabir ‘An overview of fault tree analysis and its application in model based dependability analysis’  Expert Systems With Applications 77 (2017) 114–135 teaches an overview of fault tree analysis.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119